Citation Nr: 1434787	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-08 541	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
Houston, Texas


THE ISSUE

Whether a January 27, 2012 decision of the Board of Veterans' Appeals (Board), which determined that the character of the Appellant's service from November 1968 to June 1970 is a bar to Department of Veterans Affairs (VA) benefits, should be revised or reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Appellant served on active duty from November 1968 to June 1970.

The Appellant, the moving party, has brought a motion to revise or reverse, on the basis of CUE, a January 27, 2012 Board decision, wherein the Board determined that the character of the Appellant's service from November 1968 to June 1970 is a bar to VA benefits.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


FINDINGS OF FACT

1.  In a January 27, 2012 decision, the Board determined that the character of the Appellant's service from November 1968 to June 1970 is a bar to VA benefits.  

2.  The January 27, 2012 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the January 27, 2012 Board decision which determined that the character of the Appellant's service from November 1968 to June 1970 is a bar to VA benefits on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of CUE in the January 27, 2012 Board decision on appeal.

Preliminary Matters

The Veteran has alleged CUE in a January 27, 2012 Board decision, wherein the Board determined that the character of the Appellant's service from November 1968 to June 1970 is a bar to VA benefits.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002 & Supp. 2012)) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

Before addressing the merits of the Appellant's CUE claim, the Board must determine whether the motion alleging CUE meets specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  Id.

In January 2012, the Appellant filed a motion for revision of the January 27, 2012  Board decision based on CUE of the VA, and as followed by July 2014 argument of his representative, that VA did not properly apply the laws and regulations regarding willful misconduct.  The Board finds that the motion is compliant with regulatory requirements and will address the merits of his contentions.

CUE

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Appellant must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue. Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

In this case, the January 27, 2012 Board decision determined that the character of the Appellant's service from November 1968 to June 1970 is a bar to VA benefits.  The Board found that the Appellant received a discharge under conditions other than honorable; the Appellant engaged in persistent and willful misconduct prior to discharge; there was no evidence showing that the Appellant was insane at the time of the offenses that resulted in his discharge under other than honorable condition; and the Appellant requested a discharge for the good of the service in lieu of court-martial, which was approved June 4, 1970.

The Board decision cited to pertinent VA law and regulations as follows.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulation is 38 C.F.R. § 3.12(d), which provides that a discharge due to acceptance of an undesirable discharge to escape trial by general court martial and a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, are considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(1) and (4). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated." 38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97.  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b). 

With regard to the determination that there was no evidence showing that the Appellant was insane at the time of the offenses that resulted in his discharge under other than honorable condition, the Appellant and his representative argue that there was CUE in this determination because the Board substituted its own medical judgment in finding no insanity.  He asserts that although there was no "diagnosis" of insanity, there was evidence of bizarre behavior that was indicative of insanity.  Thus, it is essentially argued that the provisions regarding insanity were incorrectly applied.  

The Board in its January 2012 decision acknowledged that the Appellant had reported depression or excessive worry and nervous trouble of any sort at the time of his May 1970 discharge examination and the examining physician noted episodes of anxiety and adjustment problems on the unit.  However, the clinical evaluation of the Appellant's psychiatric functioning was normal at that time.  Thus, the Board did not substitute its own judgment, but rather relied on medical evidence of record.  

In any event, to the extent that the Appellant disagrees with how the Board weighed this evidence, mere disagreement with the weighing of evidence does not amount to CUE.  See Russell, 3. Vet. App. at 313-14.  In addition, to the extent that the Appellant and his representative indicate that additional medical evidence such as an advisory opinion should have been sought, even if true, a failure to fulfill the duty to assist (to obtain additional records or an examination/opinion) is not a basis for finding CUE.  38 C.F.R. § 20.1403(d)(2).

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the Board decision.  Accordingly, the Veteran's motion is denied.


ORDER

The motion for revision of the a January 27, 2012  Board decision on the basis of CUE is denied.


                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



